Exhibit 10.23

 

NetRatings UK Limited

David Day

 

Compromise Agreement

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page No

 

 

 

1.

Termination Date and Reason for Dismissal

1

 

 

 

2.

Continuing Duties

1

 

 

 

3.

Consideration

1

 

 

 

4.

Resignation of Directorships

2

 

 

 

5.

Return of Property

2

 

 

 

6.

Post Termination Obligations and Confidential Information

2

 

 

 

7.

Confidentiality

3

 

 

 

8.

Retention of Confidential Information

3

 

 

 

9.

Announcements

4

 

 

 

10.

Waiver of Claims Against Company

4

 

 

 

11.

Independent Legal Advice

4

 

 

 

12.

Full and Final Settlement

5

 

 

 

13.

Reliance

6

 

 

 

14.

Satisfaction of Conditions Regarding Compromise Agreements

7

 

 

 

15.

Enforcement

7

 

 

 

16.

Severability

7

 

 

 

17.

Jurisdiction

7

 

 

 

18.

Headings

7

 

 

 

19.

Counterparts

7

 

 

 

20.

Whole Agreement

7

 

 

 

Appendix 1 Letter of Resignation

9

 

 

 

Appendix 2 Adviser’s Certificate

10

 

 

 

--------------------------------------------------------------------------------


 

SUBJECT TO CONTRACT AND WITHOUT PREJUDICE

 

COMPROMISE AGREEMENT

 

Dated:   17 February 2006

 

BETWEEN:

 

(1)           DAVID DAY of 1 Morlands, East Hanney, Oxfordshire, OX12 0JW
(“you”); and

 

(2)                                  NETRATINGS UK LIMITED (company number
05564009) whose registered office is at 77 St John Street, London EC1M 4NN (the
“Company”).

 

WHEREAS:

 

(A)                              You have been employed by the Company and AC
Nielsen Co. Ltd since 27 April 1997.

 

(B)                                You and the Company have agreed the terms
upon which your employment with the Company will terminate, following an
intimation by the Company of potential serious disciplinary matters and your
indication that you would take issue with those matters.

 

(C)                                The Company is entering into this Agreement
for itself and as agent for each and every company which is a holding company or
subsidiary of the Company and each and every subsidiary of any such holding
company, whether in the United Kingdom or elsewhere (“Group Company”) and is
duly authorised in that behalf.

 

IT IS AGREED as follows:

 


1.                                      TERMINATION DATE AND REASON FOR
DISMISSAL

 

Your employment will terminate on 15 May 2006 (the “Termination Date”) following
your resignation which is deemed effective as at 14 February 2006. The reason
for the termination of your employment is your resignation. You will continue to
receive your normal salary and contractual benefits up to and including the
Termination Date.

 


2.                                      CONTINUING DUTIES

 

You will continue to perform your normal duties until 28 February 2006. After
this date, until 15 May 2006,  you will be on garden leave and will not be
required to perform any services for the Company. During the garden leave period
you should not contact clients or colleagues save when specifically requested to
do so or enter any premises of the Company and you are expected to remain
contactable at all times. You are required to use up any accrued holiday during
the garden leave period. You should inform us of any days that you intend to
take as holiday. Save for the requirement to provide services, you remain bound
by your continuing obligations as an employee, including your duty of fidelity, 
until the Termination Date.

 


3.                                      CONSIDERATION

 


3.1                                 AS CONSIDERATION FOR THIS AGREEMENT, THE
COMPANY WILL PAY THE SUM OF £35,320 (THIRTY FIVE THOUSAND THREE HUNDRED AND
TWENTY POUNDS) TO YOU AS A SEVERANCE PAYMENT, LESS APPROPRIATE STATUTORY
DEDUCTIONS. THE SEVERANCE PAYMENT WILL BE PAID TO YOU WITHIN 21

 

--------------------------------------------------------------------------------


 


DAYS OF THE TERMINATION DATE. YOU AND THE COMPANY DECLARE THE COMMON VIEW THAT
THIS PAYMENT MAY BE MADE FREE OF TAX AND NATIONAL INSURANCE TO THE EXTENT OF THE
FIRST £30,000.00.


 


3.2                                 THE TERMS OF THE AMENDED AND RESTATED 1998
NETRATINGS STOCK PLAN WILL APPLY IN ALL RESPECTS INCLUDING THE 90-DAY
POST-TERMINATION LIMITATION FOR THE EXERCISE OF VESTED STOCK OPTIONS, WHICH IN
YOUR CASE WILL RUN FROM 15 MAY 2006.


 


3.3                                 THE COMPANY WILL ALSO PROCURE THE FOLLOWING
PROVISIONS IN RELATION TO RESTRICTED STOCK: IF THE COMPANY MEETS ITS DEFINED
FINANCIAL TARGETS, IN ACCORDANCE WITH THE TERMS OF THE EXECUTIVE TEAM RESTRICTED
STOCK AWARD PERFORMANCE VESTING TERMS (“RESTRICTED STOCK TERMS”), YOU WILL
RECEIVE 6,666 (SIX THOUSAND, SIX HUNDRED AND SIXTY SIX) SHARES OF NETRATINGS
COMMON STOCK, AVAILABLE FOLLOWING THE PUBLIC RELEASE OF NETRATINGS’ FULL YEAR
2005 FINANCIAL RESULTS, CURRENTLY SCHEDULED FOR 9 MARCH 2005, AFTER THE CLOSE OF
THE NASDAQ MARKET. THE BALANCE OF THE RESTRICTED STOCK THAT YOU MIGHT OTHERWISE
HAVE RECEIVED UNDER THE RESTRICTED STOCK TERMS, IS FORFEITED.


 


3.4                                 YOU SHOULD NOTE THAT THE COMPANY IS UNDER NO
OBLIGATION TO PROVIDE ANY OF THE BENEFITS OR PAYMENTS DETAILED AT 3.1 TO 3.3
ABOVE, IN THE CIRCUMSTANCES OF THE TERMINATION OF YOUR EMPLOYMENT, AND IT AGREES
TO THE ABOVE TERMS WITHOUT ANY ADMISSION OF LIABILITY.


 


4.                                      RESIGNATION OF DIRECTORSHIPS

 

You shall resign as a director of the Company and any Group Company of which you
are a director or officer, with effect from 14 February 2006, by delivering to
the Company a letter of resignation in the terms of the draft attached at
Appendix 1 and do any other act required by the Company to effect such
resignations from such offices.

 


5.                                      RETURN OF PROPERTY

 

You agree to return all books, documents, papers (including copies), material,
credit cards, keys, mobile communication devices or other property of or
relating to the business of the Company or any Group Company, its or their
customers, clients or suppliers to the Company’s premises on or before 28
February 2006.

 


6.                                      POST TERMINATION OBLIGATIONS AND
CONFIDENTIAL INFORMATION

 


6.1                                 AT NO TIME AFTER 28 FEBRUARY 2006 SHALL YOU
DIRECTLY OR INDIRECTLY REPRESENT YOURSELF AS BEING INTERESTED IN OR EMPLOYED BY
OR IN ANY WAY CONNECTED WITH THE COMPANY OR ANY GROUP COMPANY, OTHER THAN AS A
FORMER EMPLOYEE OF THE COMPANY.


 


6.2                                 IN CONSIDERATION OF A PAYMENT OF £10,000
(TEN THOUSAND POUNDS)  (LESS APPROPRIATE STATUTORY DEDUCTIONS), WHICH PAYMENT
WILL BE MADE TO YOU WITHIN 21 DAYS OF THE TERMINATION DATE,


 


6.2.1                        YOU AGREE THAT FOR A PERIOD OF NINE MONTHS AFTER
THE TERMINATION DATE YOU WILL NOT, DIRECTLY OR INDIRECTLY


 

(A)                                  SOLICIT FROM ANY CLIENTS OF THE COMPANY
WITH WHOM YOU HAVE DEALT AT ANY TIME IN THE 12 MONTHS PRIOR TO THE TERMINATION
DATE, ANY BUSINESS THAT IS THE SAME AS OR WHICH WOULD COMPETE WITH ANY BUSINESS
CARRIED ON BY THE COMPANY AS AT THE TERMINATION DATE

 

2

--------------------------------------------------------------------------------


 

(B)                                 BE INVOLVED WITH IN ANY CAPACITY, OR CARRY
ON, ANY BUSINESS THAT COMPETES DIRECTLY WITH ANY OF THE COMPANY’S CURRENT
PRODUCTS, INCLUDING BUT NOT LIMITED TO INTERNET AUDIENCE MEASUREMENT, WEB
ANALYTICS AND ADVERTISING EFFECTIVENESS

 

(C)                                  SOLICIT ANY EMPLOYEES OF THE COMPANY, WHO
ARE SENIOR MANAGERS OR SALES STAFF, TO WORK IN A BUSINESS WHICH COMPETES OR IS
PREPARING TO COMPETE WITH THE BUSINESS OF THE COMPANY

 


6.2.2                        YOU AGREE THAT YOU WILL NOT (EXCEPT WITH THE
EXPRESS WRITTEN CONSENT OF THE BOARD OF THE COMPANY OR IN COMPLIANCE WITH AN
ORDER OF A COMPETENT COURT) AT ANY TIME (WITHOUT LIMIT) BEFORE OR AFTER THE
TERMINATION DATE:


 

(A)                                  DIVULGE OR COMMUNICATE TO ANY PERSON,
COMPANY, BUSINESS ENTITY OR OTHER ORGANISATION; OR

 

(B)                                 USE FOR YOUR OWN PURPOSES OR FOR ANY
PURPOSES OTHER THAN THOSE OF THE COMPANY OR ANY GROUP COMPANY; OR

 

(C)                                  THROUGH ANY FAILURE TO EXERCISE DUE CARE
AND DILIGENCE, PERMIT OR CAUSE ANY UNAUTHORISED DISCLOSURE OF

 

any information including but not limited to terms of contracts or arrangements,
existing and potential projects,  information regarding customers, clients or
suppliers, disputes, business development and/or marketing programmes and plans,
the business, products, affairs and finances of the Company or of any Group
Company for the time being confidential to it or to them or treated by it or
them as such and trade secrets (including, without limitation, technical data
and know-how) relating to the business of the Company or of any Group Company or
of any of its or their suppliers, clients or customers (“Confidential
Information”).

 


6.3                                 WITHOUT PREJUDICE TO CLAUSE 6.2.2 ABOVE AND
ANY OTHER TERMS OF THIS AGREEMENT,  BOTH BEFORE AND AFTER THE TERMINATION DATE, 
YOU WILL ABIDE BY THE TERMS OF THE COMPANY TRADE SECRETS AGREEMENT DATED 29 JUNE
2000 AND COMMUNICATED TO YOU ON YOUR JOINING AC NIELSEN ERATINGS.COM, SAVE THAT
PARAGRAPH 3 OF THE TRADE SECRETS AGREEMENT IS EXPRESSLY REPLACED BY CLAUSE
6.2.1(C) OF THIS AGREEMENT.


 


7.                                      CONFIDENTIALITY

 

You agree that your resignation and the existence of and terms of this Agreement
will be confidential and you will not disclose them to any other person unless
specifically authorised by the Board of the Company to do so (save for the
purpose of seeking legal advice in relation to them, or to the relevant tax
authorities or as otherwise required by law to disclose), save that after
William Pulver, President and CEO of NetRatings has made a formal announcement
to employees (which is expected to be on or after 24 February 2006) you may also
disclose the fact that you have resigned from the Company

 


8.                                      RETENTION OF CONFIDENTIAL INFORMATION

 

You undertake that as at the Termination Date no Confidential Information
belonging to the Company or any Group Company (including, without limitation,
any software programs or codes) whether belonging to the Company or provided to
you by them, in

 

3

--------------------------------------------------------------------------------


 

connection with your employment, will be stored in any manner where such
information is electronically recoverable by any means, on any electronic
device, including all devices on which you may have stored any such confidential
information and where any copy has been delivered by you to any third party,
including all devices of such third party.

 


9.                                      ANNOUNCEMENTS

 


9.1                                 YOU AND THE COMPANY (ON THE BASIS THAT THE
COMPANY’S OBLIGATIONS ARE DELIVERABLE VIA DIRECTORS AND SENIOR EXECUTIVES)
UNDERTAKE NOT TO MAKE NOR PUBLISH NOR CAUSE TO BE MADE OR PUBLISHED TO ANYONE,
WHETHER ORALLY OR IN WRITING, IN ANY CIRCUMSTANCES ANY DISPARAGING REMARKS
CONCERNING THE OTHER (AND IN YOUR CASE CONCERNING ANY GROUP COMPANY,  THE
DIRECTORS, OFFICERS, SHAREHOLDERS OR EMPLOYEES OF THE COMPANY OR ANY GROUP
COMPANY) OR MAKE OR PUBLISH OR CAUSE TO BE MADE OR PUBLISHED,  OR DO ANY ACT OR
THING WHICH MIGHT REASONABLY BE EXPECTED TO DAMAGE THE BUSINESS INTERESTS OR
REPUTATION OF THE OTHER (AND IN YOUR CASE, OF ANY GROUP COMPANY, THE DIRECTORS,
OFFICERS, SHAREHOLDERS OR EMPLOYEES OF THE COMPANY OR ANY GROUP COMPANY).


 


9.2                                 THE COMPANY WILL PROVIDE AN EMPLOYMENT
REFERENCE FOR YOU IN ACCORDANCE WITH ITS USUAL POLICY, STATING ONLY POSITION
HELD, PERIOD OF SERVICE AND (IF YOU CONSENT) YOUR LEVEL OF REMUNERATION. ANY
REQUEST FOR AN EMPLOYMENT REFERENCE MUST BE SENT IN WRITING TO THE COMPANY
ADDRESSED TO NETRATINGS UK LTD, ATTENTION: HR MANAGER, 2ND FLOOR WEST, UNIPART
HOUSE, GARSINGTON ROAD OXFORD OX4 2PG.


 


10.                               WAIVER OF CLAIMS AGAINST COMPANY

 

This Agreement is in full and final settlement of all and any claims that you
may have against the Company or any Group Company, in any jurisdiction, relating
to your employment or the holding of any office, the termination of your
employment or the loss of any office or any other matter including any common
law, contractual or statutory claims that you have against such companies save
for the sums and benefits due to you as set out in this Agreement, and save in
respect of any claim in respect of accrued pension rights and or any claim in
respect of personal injury, the circumstances relating to which are unknown or
could not reasonably be known to you as at the date of this Agreement (“the
Excluded Claims”).

 


11.                               INDEPENDENT LEGAL ADVICE

 


11.1                           IT IS A CONDITION OF THIS AGREEMENT THAT YOU HAVE
RECEIVED LEGAL ADVICE FROM A “RELEVANT INDEPENDENT ADVISER” (WITHIN THE MEANING
OF SECTION 203 OF THE EMPLOYMENT RIGHTS ACT 1996) AS TO THE TERMS AND EFFECT OF
THIS AGREEMENT AND IN PARTICULAR ON ITS EFFECT ON YOUR ABILITY TO PURSUE A
COMPLAINT OR PROCEEDING IN AN EMPLOYMENT TRIBUNAL OR CIVIL COURT. YOU HEREBY
REPRESENT, WARRANT AND UNDERTAKE THAT:


 


11.1.1                  YOU HAVE TAKEN THE ADVICE DESCRIBED IN CLAUSE 12.1 FROM
COLIN HENNEY OF HENMANS SOLICITORS, 116 ST ALDATES, OXFORD, OX1 1HA AND COLIN
HENNEY HAS SUPPLIED TO THE COMPANY, A LETTER IN THE TERMS OF APPENDIX 2 TO THIS
AGREEMENT;


 


11.1.2                  YOU HAVE BEEN ADVISED BY YOUR ADVISER THAT THERE IS, AND
WAS AT THE TIME YOU RECEIVED THE ADVICE REFERRED TO ABOVE, IN FORCE A CONTRACT
OF INSURANCE OR AN INDEMNITY PROVIDED FOR MEMBERS OF A PROFESSION OR
PROFESSIONAL BODY COVERING THE RISK OF A CLAIM BY YOU IN RESPECT OF LOSS ARISING
IN CONSEQUENCE OF THAT ADVICE;

 

4

--------------------------------------------------------------------------------


 


11.1.3                  YOU HAVE INSTRUCTED YOUR ADVISER TO ADVISE AS TO WHETHER
YOU HAVE OR MAY HAVE ANY CLAIMS, INCLUDING STATUTORY CLAIMS, AGAINST THE COMPANY
OR ANY GROUP COMPANY ARISING OUT OF OR IN CONNECTION WITH YOUR EMPLOYMENT OR
DIRECTORSHIP(S) AND ITS OR THEIR TERMINATION; AND


 


11.1.4                  YOU HAVE PROVIDED YOUR ADVISER WITH ALL AVAILABLE
INFORMATION WHICH YOUR ADVISER REQUIRES OR MAY REQUIRE IN ORDER TO ADVISE
WHETHER YOU HAVE ANY SUCH CLAIMS AND YOUR ADVISER HAS ADVISED YOU THAT ON THE
BASIS OF THE INFORMATION AVAILABLE TO YOUR ADVISER:


 

(A)                                  YOUR ONLY CLAIMS OR POTENTIAL COMPLAINTS
AGAINST THE COMPANY OR ANY GROUP COMPANY, WHETHER STATUTORY, CONTRACTUAL, AT
COMMON LAW OR OTHERWISE, ARE THOSE LISTED IN CLAUSE 12.1 OF THIS AGREEMENT; AND

 

(B)                                 YOU HAVE NO OTHER CLAIM AGAINST THE COMPANY
OR ANY GROUP COMPANY WHETHER STATUTORY, CONTRACTUAL, AT COMMON LAW OR OTHERWISE
EXCEPT IN RESPECT OF THE EXCLUDED CLAIMS (IF ANY)

 


12.                               FULL AND FINAL SETTLEMENT

 


12.1                           YOU AGREE THE TERMS OF THIS AGREEMENT ARE WITHOUT
ADMISSION OF LIABILITY ON THE PART OF THE COMPANY OR ANY GROUP COMPANY IN FULL
AND FINAL SETTLEMENT OF ALL CLAIMS (IF ANY) (EXCEPT IN RESPECT OF THE EXCLUDED
CLAIMS), IN ANY LEGAL JURISDICTION, WHETHER CONTRACTUAL, STATUTORY OR OTHERWISE
WHETHER CONTEMPLATED OR NOT WHICH YOU HAVE OR MAY HAVE AGAINST THE COMPANY OR
ANY GROUP COMPANY OR THEIR RESPECTIVE SHAREHOLDERS, OFFICERS OR EMPLOYEES
ARISING OUT OF OR IN CONNECTION WITH YOUR EMPLOYMENT OR DIRECTORSHIPS AND ITS OR
THEIR TERMINATION, INCLUDING BUT NOT LIMITED TO THE FOLLOWING CLAIMS UNDER
ENGLISH AND/OR EUROPEAN UNION LAW WHICH ARE THE COMPLAINTS TO WHICH THIS
AGREEMENT RELATES AND WHICH MAY BE CONTEMPLATED BY YOU IN THE CURRENT
CIRCUMSTANCES OR WHICH ARE THE SUBJECT OF COMMENCED PROCEEDINGS. [EMPLOYEE’S
ADVISER TO DELETE CLAIMS THAT ARE NOT CONTEMPLATED BY EMPLOYEE OR THE SUBJECT OF
COMMENCED PROCEEDINGS]


 


12.1.1                  ANY CLAIM FOR UNFAIR DISMISSAL;


 


12.1.2                  INTENTIONALLY DELETED;


 


12.1.3                  ANY CLAIM ARISING OUT OF A CONTRAVENTION OR AN ALLEGED
CONTRAVENTION OF THE EMPLOYMENT ACT 2002 AND/OR THE EMPLOYMENT ACT 2002 (DISPUTE
RESOLUTION) REGULATIONS 2004 (STATUTORY DISMISSAL, DISCIPLINARY AND GRIEVANCE
PROCEDURES);


 


12.1.4                  ANY CLAIM ARISING OUT OF A CONTRAVENTION OR AN ALLEGED
CONTRAVENTION OF PART II OF THE EMPLOYMENT RIGHTS ACT 1996 (PROTECTION OF
WAGES);


 


12.1.5                  INTENTIONALLY DELETED;


 


12.1.6                  ANY CLAIM ARISING OUT OF A CONTRAVENTION OR ALLEGED
CONTRAVENTION OF REGULATION 10 (DUTY TO INFORM AND CONSULT) OR REGULATION 11
(ENTITLEMENT TO COMPENSATION) OF THE TRANSFER OF UNDERTAKINGS (PROTECTION
EMPLOYMENT) REGULATIONS 1981;

 

5

--------------------------------------------------------------------------------


 


12.1.7                  INTENTIONALLY DELETED;


 


12.1.8                  INTENTIONALLY DELETED;


 


12.1.9                  INTENTIONALLY DELETED;


 


12.1.10            ANY CLAIM OF DISABILITY DISCRIMINATION;


 


12.1.11            ANY CLAIMS UNDER THE WORKING TIME REGULATIONS 1998;


 


12.1.12            INTENTIONALLY DELETED;


 


12.1.13            ANY CLAIM FOR BREACH OF CONTRACT;


 


12.1.14            INTENTIONALLY DELETED;


 


12.1.15            INTENTIONALLY DELETED;


 


12.1.16            INTENTIONALLY DELETED;


 


12.1.17            INTENTIONALLY DELETED;


 


12.1.18            ANY CLAIMS ARISING OUT OF OR IN CONNECTION WITH ANY
ENTITLEMENT TO STOCK OPTIONS OR RESTRICTED STOCK.


 


12.1.19            ANY CLAIMS IN RELATION TO A BONUS OR OTHER INCENTIVE PAYMENT
OR AWARD


 


12.2                           YOU WARRANT TO THE BEST OF YOUR INFORMATION AND
BELIEF THAT YOU ARE NOT AWARE OF THE CIRCUMSTANCES OF ANY PERSONAL INJURY CLAIM
THAT YOU MIGHT HAVE AGAINST THE COMPANY OR ANY OTHER GROUP COMPANY AND THAT AS
AT THE DATE OF THIS AGREEMENT YOU HAVE NOT RECEIVED ANY SOCIAL SECURITY BENEFITS
IN RESPECT OF ANY INJURY, ACCIDENT OR DISEASE ALLEGED TO HAVE OCCURRED IN
CONNECTION WITH, AS A RESULT OF OR BEEN CAUSED BY ANY CLAIM REFERRED TO IN THIS
CLAUSE 12.


 


YOU CONFIRM THAT YOU HAVE NOT INSTITUTED ANY COMPLAINT TO OR PROCEEDINGS IN THE
HIGH COURT, A COUNTY COURT OR AN EMPLOYMENT TRIBUNAL AND AGREE TO REFRAIN FROM
BRINGING OR INSTITUTING ANY CLAIMS AGAINST THE COMPANY OR ANY SHAREHOLDER,
OFFICER OR EMPLOYEE OF THE COMPANY INCLUDING BUT NOT LIMITED TO THOSE CLAIMS
SPECIFIED IN CLAUSE 13.


 


13.                               RELIANCE

 

You acknowledge that the Company has entered into this Agreement in reliance on
the warranties, representations, acknowledgments and undertakings given by you
herein. In the event of any breach by you of the warranties, representations,
acknowledgements and undertakings and/or in the event of you bringing any claims
set out in clause 13, without prejudice to any other remedy the Company may
have, an amount in respect of the total Consideration at clause 3.1 shall be
repaid to you to the Company forthwith and shall be recoverable by the Company
as a debt.

 

6

--------------------------------------------------------------------------------


 


14.                               SATISFACTION OF CONDITIONS REGARDING
COMPROMISE AGREEMENTS

 

It is agreed and acknowledged that the conditions regulating Compromise
Agreements contained in Section 77 of the Sex Discrimination Act 1975, Section
72 of the Race Relations Act 1976, Section 288 of the Trade Union and Labour
Relations (Consolidation) Act 1992, Section 9 of the Disability Discrimination
Act 1995, Section 203 of the Employment Rights Act 1996, Section 49 of the
National Minimum Wage Act 1998, Regulation 35 of the Working Time Regulations
1998, Regulation 41 of the Transnational Information and Consultation of
Employees Regulations 1999, Schedule 4 of the Employment Equality (Religion or
Belief) Regulations 2003 and Schedule 4 of the Employment Equality (Sexual
Orientation) Regulations 2003 are intended to be and have been satisfied.

 


15.                               ENFORCEMENT

 

Any Group Company and any person being a director, officer, agent or employee,(
but not you) of the Company or any Group Company at the date of this Agreement
may enforce any of the terms of this Agreement in such person’s own right and
the Contracts (Rights of Third Parties) Act 1999 shall apply only to this
extent.

 


16.                               SEVERABILITY

 

Should any provision of this Agreement become legally unenforceable, no other
provision of this Agreement shall be affected and this Agreement shall be
construed as if the Agreement had never included the unenforceable provision.

 


17.                               JURISDICTION

 

This Agreement shall be governed by and construed in accordance with English law
and you and the Company hereby submit to the exclusive jurisdiction of the
English Courts. This Agreement may, however, be enforced by the Company in any
court of competent jurisdiction.

 


18.                               HEADINGS

 

The headings to clauses in this Agreement are for convenience only and have no
legal effect.

 


19.                               COUNTERPARTS

 

This Agreement may be executed in one or more parts by the parties on separate
counterpart or facsimile copies each of which when so executed by any party
shall be an original but all executed counterpart or facsimile copies shall
together when delivered constitute but one agreement. This Agreement shall not
be completed delivered or dated until each party has received counterpart or
facsimile copies validly executed by all other parties. The date of this
Agreement shall be the date in the United Kingdom on which validly executed
copies were received by all parties.

 


20.                               WHOLE AGREEMENT

 

This Agreement sets out the entire agreement between the Company and you and
supersedes all prior discussions between the parties or their advisers and all
statements,

 

7

--------------------------------------------------------------------------------


 

representations, terms and conditions, warranties, guarantees, proposals,
communications and understandings whenever given and whether orally or in
writing.

 

Signed by:

/s/ David Day

 

 

 

 

 

David Day

 

 

 

 

In the presence of a witness

 

 

Signed by:

/s/ Oona Phipps

 

 

 

 

Witness name:

Oona Phipps

 

 

 

 

Witness address:

116 St Aldates

 

 

Oxford OX1 H1A

 

 

 

 

 

 

 

Signed by

/s/ Alan Shapiro

 

 

For and on behalf of NetRatings UK Ltd

 

8

--------------------------------------------------------------------------------